Citation Nr: 1230259	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  06-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

H. A. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The subsequent history of this claim has been extensively laid out in an April 2005 Board decision which remanded the claim for issuance of a statement of the case (SOC) on the issue of TDIU.  This matter was again remanded in August 2008, and more recently in May 2009, for review of the Veteran's TDIU claim under the extraschedular provisions of 38 C.F.R. § 4.16(b).  In a decision issued in November 2010, the Board again denied the Veteran's claim.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court vacated the November 2010 Board decision and remanded the matter for readjudication consistent with instructions outlined in an August 2011 Joint Motion for Remand (JMR). 


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, he is unable to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disability.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for extraschedular TDIU are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim. This is so because the Board is taking action favorable to the Veteran by awarding an extraschedular TDIU. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Applicable Law and Regulations 

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a). 

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section. 38 C.F.R. § 4.16(b).  

II. Discussion 

The Veteran seeks a TDIU evaluation based his sole service-connected psychiatric disorder, namely, schizophrenia.  It is currently rated as 30 percent disabling (and has been rated as such throughout the entire period on appeal, with the exception of a few periods in which a total temporary rating based on hospitalization was assigned).  As this is his only service-connected disability, the Veteran does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  Accordingly, assignment of a TDIU rating under 38 C.F.R. § 4.16(b) is for consideration in this case. 

The Board notes that it is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b), in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension(C & P) for consideration of an extraschedular rating.  

In this case, because the Director has adjudicated entitlement to an extraschedular rating, the Board may now answer this question. See Barringer v. Peake, 22 Vet. App. 242 (2008). See July 2010 Director of Compensation and Pension Extraschedular TDIU Evaluation.  

Again, the Veteran contends that he is unable to secure and follow a substantially gainful occupation due to the severity of his service-connected schizophrenia.  He reports that he has not been able to maintain regular employment since separation from service in 1971.  As explained in detail below, the record confirms that he has been no more than marginally employed since that time. See, e.g., Social Security Income Statement, dated from 1967 to the present; see also VA Social and Industrial Survey, July 1995 (indicating that the Veteran had no history of industrial activities after discharge).  

The Veteran's psychiatric history is lengthy and has been the subject of multiple appeals (for both increased ratings and TDIU) before the Board dating back to February 1991.  The claims file is thus quite voluminous.  As the Board is granting the benefit sought in full, it will limit its discussion to the medical and lay evidence most pertinent to the issue at hand, namely, that which addresses the Veteran's employability.  

In August 1989, a report from the Veteran's fee basis psychiatrist indicated that the Veteran was unable to engage in any type of activity.  In October 1989, the Veteran submitted an application for increased compensation based on unemployability.  He reported that he last worked in 1970 and that he had a high school education.  

During the VA examination in December 1989, the examiner was unable to obtain an organized history from the Veteran.  He was referred for hospitalization for further evaluation.  

The Veteran was hospitalized from January 1990 to February 1990 for an acute exacerbation of his schizophrenia.  See VA Hospitalization Summary. 

He was again hospitalized in a VA facility from August 1990 to September 1990.  The treating physician noted that his schizophrenia was "severe," and that he was unemployable. (Emphasis added).  

On VA examination in October 1991, the Veteran described symptoms of insomnia, poor control of aggression, social isolation, and auditory hallucinations.  The examiner opined that his level of functioning was "poor."  
A VA social and industrial survey was conducted in October 1993.  The Veteran states that he arose at 4 a.m. each day and ran in the streets for unspecified time periods.  He had also been observed by neighbors to talk nonsense and exhibit poor personal hygiene most of the time.  According to his neighbors, he was not currently employed.  

An October 1994 psychiatric examination by the Veteran's fee-basis psychiatrist noted the Veteran had active psychotic symptoms, such as hallucinations and delusions.  The report also noted that the Veteran did not socialize and maintained himself in his house.  He had been unable to engage in any wage-earning activity, and was dependent on his wife for his personal care and needs.  The global assessment of function (GAF) was 44, reflecting some serious symptomatology.  The psychiatrist concluded that the all of the above manifestations resulted in "complete social and industrial inadaptability." (Emphasis added). 

At a hearing before a hearing officer at the RO in October 1994, the Veteran appeared but did not testify.  Testimony was provided by E. D-C., who stated that she had lived with and cared for the Veteran for the past 10 years.  She stated that the Veteran normally stayed in the house all day, every day.  She also stated that he was anxious, heard voices, and felt persecuted.  He did not work, but only paced around the house.  

The Veteran was again hospitalized for a period of observation in November 1994 to December 1994.  He complained of insomnia, hallucinations, and poor memory.  He was markedly irritable and isolated.  At the time of discharge, he was in full contact with reality, not psychotic, and able to hand simple financial affairs.  

A psychological examination conducted in April 1995 revealed that although the Veteran did not seem to be openly psychotic, a residual schizophrenic process was highly probable.  

According to a social and industrial field survey in July 1995, the Veteran had obtained a B.A. degree in arts and had been working on his own since finishing school.  After first attempting to visit the Veteran at home, it was determined that he was at his mother's house.  It was discovered that he had a graphic art shop in the back yard and that he appeared to be painting billboards on plywood sheets.  He stated that his nephew had arranged for the work and that he was being paid $40.00 per sign.  He continued to report that he experienced chronic insomnia and auditory hallucinations.  He also had difficulty concentrating and tremors in his hand which impeded his ability to paint.  The Veteran's mother stated that the Veteran could not concentrate on his work and that when he was not busy, he would take his medication and sleep all day long.  

In a July 1995 letter from the Veteran's cousin, C.S., he stated that he had given the Veteran work to do to help him out on his rehabilitation, but that he had not paid the Veteran anything for the work and he believed the Veteran was very ill due to his nerves and never left home.  

Another VA social and industrial survey was conducted in June 1998.  The Veteran reported that he had not been employed since his return from military service.  He stated that he sometimes did some work at his sign shop, but reported that the shop was essentially bankrupt.  The report also indicated that the Veteran was able to "work on his commercial art shop," and that he was, therefore, capable of gainful employment.  

During the a VA psychiatric examination conducted in February 1999, the Veteran denied working, and stated that his mother had a small shop for his use in the back of her home, but he did nothing there.  In a February 1999 addendum, the VA examiner described the Veteran's psychiatric condition as "mildly impairing."  

The Veteran underwent another VA psychiatric examination May 2004.  He reported that he had not been employed since leaving the military in 1971.  He stated that he was an "artist" and that he was able to perform sporadic work by painting posters for friends.  The VA examiner stated that the Veteran's psychiatric symptoms were moderately interfering with his employment functioning.   

In Following the Board's May 2009 remand, the Director, VA Compensation and Pension, reviewed the Veteran's claims file for extraschedular TDIU evaluation.  Based largely on the July 1995 VA social and industrial survey (which showed that the Veteran had a B.A. in art) and the February 1999 VA examination (which indicated that the Veteran had a small art studio in his mother's back yard), the Director concluded that the Veteran was not "shown to be unemployed and unemployable due to SC schizophrenia."  

The Veteran most recently underwent a private psychological evaluation in June 2012.  The examination was conducted for the specific purpose of determining the extent of his present and historical mental impairment due to schizophrenia.  After thoroughly examining the Veteran, as well as the VA treatment records and examinations, Dr. Ruiz concluded the following: that the Veteran was suffering from a severe and totally disabling psychiatric condition; that the Veteran had been unable to work since 1971 due to hallucinations, low tolerance for stress, chronic suicidal ideations, frustration, severely impaired communication/judgment, and poor impulse control; and that, in his opinion, the Veteran's psychotropic medications make it difficult for him to maintain a normal occupation or stable social relationship.  He assigned a GAF score of 40, reflecting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work). 

Based on the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran is able to obtain and maintain gainful employment due to his and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).  On the one hand, VA social and industrial surveys (see, e.g., June 1998 survey), VA psychological examinations conducted in 1995, 1998, 1999, and 2004, and the Director of Compensation of Pension, have all essentially concluded that the Veteran's schizophrenia is only mildly disabling and/or does not render him unemployable.  

On the other hand, in September 1990 and October 1994, VA psychologists/physicians concluded that the Veteran's schizophrenia was "severe" and that his psychological symptoms resulted in complete social and industrial inadaptability.  This was most recently confirmed by Dr. Ruiz in his comprehensive June 2012 psychological evaluation of the Veteran.  Indeed, Dr. Ruiz reviewed the entire claims file, to include the Veteran's employment history (or lack thereof) and extensive psychological history, and unequivocally concluded that the Veteran was unable to work, and has been since 1971, due to the severity of his schizophrenic symptoms.  The Board finds Dr. Ruiz's opinion to be highly persuasive and probative as to the issue of employability since his opinion was based on a thorough review of the record and accompanied by rationale.  

The Board additionally finds that the Dr. Ruiz's opinion outweighs the Director's findings.  In this regard, the Director's conclusion that the Veteran was neither unemployed nor unemployable, was based largely upon evidence that has consistently mischaracterized the Veteran's sporadic painting of posters in his mother's back yard as gainful "employment."  VA regulations posit that "marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  Although the Veteran was admittedly working as a "graphic artist" during this time period, this type of employment clearly falls under the standards of "marginal employment" as contemplated by VA.  A recently submitted statement from Social Security Income (SSI) likewise confirms that the Veteran has had no income since 1972, with the exception of $34.00 in 1994. 

Thus, in light of Dr. Ruiz's opinion, the Veteran's competent statement regarding employability, and further resolving all doubt in the Veteran's favor, the appeal is allowed. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.16(b). 


ORDER

Entitlement to extraschedular TDIU is allowed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


